Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on October 11, 2021, have been carefully considered.  Claims 1-15 have been canceled, and new claims 21-35 have been added.
Claims 16-35 are now pending in this application.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and the cancellation of claims 1-15:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 10 and 16-18; 
	b. The rejection of claims 1-14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Medhekar (WO 2016/004219, Applicant’s submitted art);
	c. The 35 U.S.C. 103 rejection of claim 15 as being unpatentable over Medhekar (WO 2016/004219, Applicant’s submitted art);
	d. The 35 U.S.C. 103 rejection of claims 16-18 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280) in view of Medhekar (WO 2016/004219, Applicant’s submitted art); and 
claims 19 and 20 under as being unpatentable over Fraga-Dubreuil et al. (U. S. Patent Publication No. 2015/0196900, Applicants’ submitted art).

New Grounds of Rejection
	The following New Grounds of Rejection are being made in view of Applicants’ claim amendments and in view of the Examiner’s reconsideration of the references cited in the previous Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 16, 33, and 34 are objected to because of the following informalities:
a. It appears that, in line 4 of claim 16, “is less than” should be amended to recite “comprises” or “contains”.  Appropriate correction is required.
b. It appears that, in each of claims 33 and 34, the phrase "are about" should be amended to recite either "comprises about" or "contains about".
	The Examiner respectfully requests Applicants' assistance that these changes be commensurate with Applicants' Specification.
Claim Rejections - 35 USC § 112
Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is (and claims 17-35 directly or indirectly depending therefrom are) indefinite because the phrase "and reduction of an aromatic compound to an aliphatic compound, or a combination thereof" renders the claim unclear.  The presence of the phrase “and reduction of an aromatic compound to an aliphatic compound” implies that the claimed “method of hydrogenation” comprises every process recited in this claim, which also encompasses the limitation “a combination thereof”, thus rendering the limitation “or a combination thereof” redundant.
	Claim 32 is indefinite for lacking antecedent basis for the limitation “added sulfur is elemental sulfur”.  Claim 30, from which claim 32 presently depends, does not recite “added sulfur”; it appears that claim 32 should depend from claim 31.

Claim Rejections - 35 USC § 103
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280).
claims 16-18, Birke et al. teach a method for the hydrogenation of nitrobenzene (“unsaturated compound”; “nitro group”) to form aniline (“amine group”), in the presence of a nickel catalyst, said nickel catalyst comprising crystallites (“particulate nickel”; col. 2, lines 8-30; Examples 1-3 and 5).
	Birke et al. do not explicitly teach or suggest that the nickel catalyst contains “less than 1 wt% aluminum”, as recited in claim 16.
	However, while Birke et al. disclose the presence of components other than nickel in Patentees’ catalyst (see, for example, col. 2, lines 14-16 and col. 6, lines 18-20), no reference is made to the presence of aluminum.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the lack of a reference by Birke et al. to the presence of aluminum to read upon Applicants’ claim limitation “less than 1 wt% aluminum”.  Further, the recitation “less than” as recited in Applicants’ claim 16 is considered to encompass zero (0) weight percent.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280) as applied to claim 16 above, and further in view of Fraga-Dubreuil et al. (U. S. Patent Publication No. 2015/0196900, Applicants’ submitted art).
claim 16, as stated above.  While Birke et al. teach that the aforementioned nickel catalyst comprises crystallites, this reference further teaches that the nickel crystallites exhibit a bimodal size distribution, wherein the crystallites exhibit size distributions lying at 30 to 80 Angstroms (3 to 8 nm) and 81 to 150 Angstroms (8.1 to 15.0 nm); see col. 2, lines 20-30 of Birke et al.
While Birke et al. teach crystallite sizes and a bimodal size distribution that are considered to read upon the limitations “average crystallite size…” and “crystallite size distribution span…”, as recited in claim 20, this reference does not teach or suggest the limitations of Applicants’ claims 19 and 21-26, or the remaining limitations recited in claim 20.
Regarding claims 19-21, Fraga-Dubreuil et al. teach a nickel particulate form comprising nickel crystallites, wherein the nickel particulate form can have a BET Specific Surface Area of at least about 1 m2/gm, an average crystallite size less than about 20-25 nm, and wherein at least 10% of the crystallites in the nickel particulate form can have an average diameter (C10) of less than about 10 nm (Abstract).
Further regarding claim 20, Fraga-Dubreuil et al. teach that the aforementioned nickel particulate form may further exhibit an average crystallite size of no greater than about 100 nm, as well as a nickel crystallite distribution span greater than about 1.0, or greater than about 1.5 (paragraph [0010]).
claims 19-21, and also regarding claims 22 and 23, Fraga-Dubreuil et al. teach that the aforementioned nickel particulate form may have a BET Specific Surface Area of at least about 10 m2/g, as well as a ratio of BET Specific Surface Area to D10 that is from 3 to 5 m2/gm/µm (paragraph [0009]).  
Assuming a BET Specific Surface Area of 10 m2/g, the value of D10 can be determined:
BET/D10 = 3-5 m2/gm/µm		BET = 10 m2/g
3-5 m2/gm/µm x 1/10 m2/g = 0.3-0.5 µm-1
1/0.3 µm-1 = 3.33 µm	
1/0.5 µm-1 = 2 µm, 
which reads on the claim limitation "particle size (D10) of no greater than about 6 µm" in claims 19 and 23.
Further regarding claim 19, and also regarding claim 24, Fraga-Dubreuil et al. teach that the nickel particulate form can be “at least 95 to 99.9% free of aluminum”, and “also be substantially free (e.g., at least 95 to 99.9% free) of alkali metals and/or alkaline earth metals” (paragraph [0011]; “a sodium content less than about 1 wt%”).  Although sodium, as recited in claim 19, is not specifically disclosed by Fraga-Dubreuil et al., the phrase “alkali metals” is considered to encompass sodium.
claim 25, Fraga-Dubreuil et al. teach that the aforementioned nickel particulate form is free-flowing (paragraphs [0137], [0140]).
Regarding claim 26, Fraga-Dubreuil et al. teach that the aforementioned nickel particulate form may further include an amount of sulfur ranging from about 0.01 to about 12 wt. %, relative to the total weight of nickel (paragraph [0012]).
Because the crystallite sizes disclosed in Birke et al. fall within the average crystallite size of less than about 20-25 nm and no greater than about 30 nm disclosed in Fraga-Dubreuil et al. (see the Abstract and paragraph [0010], respectively), it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention to modify the process of Birke et al. by incorporating therein the nickel particulate form disclosed in Fraga-Dubreuil et al., motivated by the teachings of Fraga-Dubreuil et al.
Further, while Fraga-Dubreuil et al. do not explicitly teach or suggest that the aforementioned nickel particulate form is a “hydrogenation catalyst”, it is considered that because the nickel particulate form structurally reads upon Applicants’ claimed “hydrogenation catalyst”, with respect to the properties of said claimed catalyst (BET Specific Surface Area, particle size D10, average crystallite size, crystallite size distribution, etc.), the skilled artisan would have been motivated to reasonably expect the 
Where the claimed and prior art compounds possess a close structural relationship and a specific significant property in common which renders the claimed compounds obvious to one skilled in the art, they are effectively placed in the public domain and unpatentable per se, even though the applicant has discovered that they possess an additional activity.  In re Mod, et al. (CCPA 1969) 408 F2d 1055, 161 U. S. P. Q. 281. 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).

Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Birke et al. (U. S. Patent No. 6,680,280) as applied to claim 16 above, and further in view of Medhekar (WO 2016/004219, Applicant’s submitted art).
claim 16, as stated above.  
Birke et al. do not teach or suggest the limitations of claims 27-35 regarding the method by which the catalyst is made.  Rather, the catalyst disclosed in Birke et al. is prepared by forming a precipitated product from a solution containing a nickel component, and subjecting said precipitated product to calcining, followed by reduction with hydrogen at a temperature of from 250°C to 555°C (which overlaps the reduction temperature range recited in claim 27, “about 275°C to about 360°C”).  See col. 2, line 65 to col. 3, line 12 of Birke et al.
Regarding claims 27 and 28, Medhekar teaches a method for reducing nickel (II) to form nickel metal (Ni(0)), to produce free-flowing nickel metal powder without addition of water or steam (paragraphs [0011], [0037]).  In the method, nickel(II)-containing particles are subjected to calcination, which removes volatile components (paragraph [0061]), followed by reduction in an atmosphere containing a reductant (hydrogen), which may be mixed with a carrier gas (paragraphs [0033]-[0034]).  See paragraphs [0015], [0016], and [0045] of Medhekar, as well as paragraph [0048], which discloses a temperature range of between 275°C and 360°C as an exemplary reduction temperature.
Further regarding claim 27, and also regarding claim 35, Medhekar teaches the feasibility in calcining and reducing the aforementioned 
Regarding claims 29 and 30, Medhekar teaches a stoichiometric amount of hydrogen needed to reduce nickel(II) particles such as nickel oxide in a theoretic 1:1 molar ratio, and further teach molar ratios of hydrogen to nickel oxide of greater than 2:1, or between 1.9 and 2.5, or between about 2.0 to about 2.4.  See paragraph [0052] of Medhekar.
Using the molecular weights of nickel oxide (NiO; 74.71) and of nickel (Ni; 58.70), the molar ratios of hydrogen to nickel can be determined:
H2/NiO x NiO/Ni (74.71/58.70, or 1.2727) = H2/Ni

1:1 x 1.2727 = 1.2727 (claim 29)

2 x 1.2727 = 2.545 (claims 29 and 30)

1.9 x 1.2727 = 2.481 (claims 29 and 30)

2.5 x 1.2727 = 3.182 (claim 30)

2.4 x 1.2727 = 3.05 (claim 30).

claims 31-34, Medhekar teach the feasibility in mixing sulfur with the aforementioned nickel(II)-containing particles, in an amount of 1 wt. %, as part of the aforementioned method (Example 4, paragraph [00127]).
Because both Birke et al. and Medhekar teach similar methods for forming nickel, with respect to the steps of calcining and reducing a nickel product, the skilled artisan would have been motivated to modify the teachings of Birke et al. by incorporating therein the method of Medhekar.

Response to Arguments
	Applicants’ remarks traversing the rejections stated in the previous Office Action have been carefully considered and, as stated above, have been withdrawn.  
	However, the combined teachings of the cited references of record, as stated in the above New Grounds of Rejection, are considered to continue to read upon Applicants’ claims in their present form.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 15, 2021